Case 3:18-cr-00278 Document1 Filed 11/20/18 Page 1 of 2 PagelD #: 1

 

 

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2 NOV 2.0 2018
NOVEMBER 20, 2018 SESSION

 

 

 

RORY L. PERRY li, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

 

Fi%- 669F4%

s
8 U.S.C. § 1326 (a)

MARCOS TOJIN-TIU

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about April 15, 2012, defendant MARCOS TOJINO-TIU,
an alien, was found at or near Harlingen, Texas, and was
subsequently removed from the United States to Guatemala on or
about May 3, 2012.

2. On or about October 30, 2018, at or near Barboursville,
Cabell County, West Virginia, and within the Southern District of
West Virginia and elsewhere, defendant MARCOS TOJIN-TIU, an alien,
was subsequently found in the United States after having been
removed from the United States, and had not obtained the express
consent of the Secretary of Homeland Security to reapply for

admission to the United States.
Case 3:18-cr-00278 Document 1 Filed 11/20/18 Page 2 of 2 PagelD #: 2
In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: OA » Kor

ERIK S. GOES
Assistant United States Attorney

 
